REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND




               No. 2253

        September Term, 2011




  AARON HARRISON-SOLOMON

                   v.

      STATE OF MARYLAND




   Woodward,
   Graeff,
   Thieme, Raymond G., Jr.
      (Retired, Specially Assigned),

                  JJ.


         Opinion by Graeff, J.




       Filed: February 25, 2014
       Aaron Harrison-Solomon, appellant, was found guilty of various crimes on two

occasions, one pursuant to a plea and the other by a jury. He was found, however, to be not

criminally responsible (“NCR”), and he was committed to the Department of Health and

Mental Hygiene (“DHMH”) for institutional care and treatment. On June 3, 2006, he was

released subject to certain conditions, including that he remain on medication and submit to

continued monitoring of his mental health.

       Several days before the Order of Conditional Release (“OCR”) was due to expire,

DHMH sought a four-year extension of the OCR, asserting that: (1) appellant had indicated

that he intended to stop taking his medication upon his release; and (2) appellant’s physician

recommended against termination of the OCR. After the date on which the OCR was

scheduled to expire, the Circuit Court for Prince George’s County granted DHMH’s petition.

The court subsequently denied appellant’s Motion to Alter or Amend.

       On appeal, appellant presents one question for our review, which we have rephrased

slightly, as follows:

             Where appellant was committed to DHMH pursuant to a NCR finding
       and subsequently conditionally released, did the circuit court err in extending
       the OCR for an additional four years when its order issued after the date that
       the OCR was scheduled to expire?

       For the reasons set forth below, we shall affirm the judgment of the circuit court.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Because the issue on appeal relates, not to the facts underlying appellant’s

convictions, but the extension of the OCR, we need not set forth the facts adduced at trial.

See Washington v. State, 190 Md. App. 168, 171 (2010). Rather, we briefly will state the
nature of the case, as well as the facts and somewhat complicated procedural history of the

case that led to this appeal.

       On June 15, 1999, appellant pled guilty to two counts of assault in the second degree

in the Circuit Court for Prince George’s County, Case No. CT98-0278X. The court

determined that he was NCR pursuant to Md. Code (1994 Repl. Vol.) § 12-111 of the Health-

General Article (“H.G.”) and committed him to DHMH.1




       1
           Maryland Code (1994 Repl. Vol.) § 12-111, at the time, provided:

       Finding of not criminally responsible — Commitment.

           (a) Commitment. — Except as provided in subsection (c) of this section,
       after a verdict of not criminally responsible, the court immediately shall
       commit the defendant to the Department for institutional, inpatient care or
       treatment.
           (b) Disposition of mentally retarded. — If the court commits a defendant
       who was found not criminally responsible primarily because of mental
       retardation, the Department shall designate a facility for mentally retarded
       individuals for care and treatment of the committed individual.
           (c) Exceptions. — After a verdict of not criminally responsible, a court may
       order that an individual be released, with or without conditions, instead of
       committed to the Department, but only if:
               (1) The court has available an evaluation report within 90 days
       preceding the verdict made by an evaluating facility designated by the
       Department;
               (2) The report indicates that the individual would not be a danger, as a
       result of mental retardation or mental disorder, to self or to the person or
       property of others if released, with or without condition; and
               (3) The individual and the State’s Attorney agree to the release and to
       any conditions for release that the court imposes.
           (d) Inclusion in central computer. — The court shall notify the central
       repository of the criminal justice information system of each individual it
       orders committed under this section.

                                             -2-
       On March 23, 2000, the court issued an OCR. On December 21, 2001, appellant was

indicted for, among other things, robbery, assault, and use of a handgun during the

commission of a felony or a crime of violence. The initial OCR was rescinded, and the

previous commitment to DHMH was reimposed.

       On December 12, 2002, a jury found appellant guilty, but NCR, of robbery and use

of a handgun in the commission of a felony or crime of violence. The court again committed

appellant to DHMH, at that time pursuant to Maryland Code (2001) § 3-112(a) of the

Criminal Procedure (“CP”) Article.2

       On April 25, 2006, an administrative law judge (“ALJ”) held a conditional release

hearing at Spring Grove Hospital (“Spring Grove”). She recommended that appellant be

conditionally released for five years. On July 3, 2006, the circuit court, on review of this

recommendation, granted appellant’s motion for conditional release.3

       The court found:

       (1)    That [appellant] has a mental disorder; and
       (2)    By reason of that mental disorder, [appellant] would not be a danger to
              himself or to the person or property of others if not confined in an
              institution for in-patient care of [sic] treatment, but would be such a

       2
        At the time of appellant’s first conviction, Title 12 of the Health-General Article
governed “Incompetency and Criminal Responsibility in Criminal Cases.” In 2001, it was
recodified without substantial change as Title 3 of the Criminal Procedure Article of the
Code. See Bean v. Dep’t of Health and Mental Hygiene, 406 Md. 419, 422 n.1 (2008).
       3
         In the order, the court referred only to the 1999 commitment based on the NCR
finding, with no mention of the 2002 finding. In a May 18, 2010, ALJ report, discussed in
greater detail infra, the ALJ stated that, although appellant was found NCR in 2002, he was
committed pursuant to the 1999 case, even though records after that date refer to both cases.

                                             -3-
              danger if released into the community without the special conditions
              enumerated below.

It ordered that appellant

       be conditionally released from [Spring Grove] subject to the following
       conditions, all of which shall be in effect for five (5) years:

       1.     [Appellant] shall reside at the Home Run Program [4] . . . and shall
              follow all of the requirements set forth by the Home Run staff as well
              as the staff of [Spring Grove]. Thereafter, any change in residence
              must be approved in writing by the clinicians of the Home Run
              Program (and [Spring Grove]) as well as the Court, and sent to the
              DHMH Representative and the Community Forensic Aftercare Program
              (the “CFAP”) prior to change.

       2.     [Appellant] shall be seen by mental health personnel at the Home Run
              Program. Should there be any change regarding any other community
              health program, permission must be obtained consistent with that
              referenced in paragraph one.

       3.     [Appellant] shall take psychiatric medication as prescribed by his
              psychiatrist and other physicians and shall participate in laboratory tests
              that are ordered for the purpose of monitoring the medication.

       The OCR set forth multiple other conditions, including that appellant “shall not take

illicit drugs or use alcohol,” “shall attend Narcotics Anonymous and/or Alcoholics

Anonymous as frequently as directed by his therapist,” and “shall not own, possess, or use

. . . any firearm or weapon.” The OCR further provided:

       16.    During his period of conditional release, [appellant] shall remain
              subject to the jurisdiction of the Court, to the general supervision of


       4
        The Order further specified that, while residing at the Home Run Program, appellant
would receive counseling and remain on electronic monitoring through Alert Contemporary
Counseling Services, Inc. (“Alert”).

                                              -4-
              DHMH, and to the reasonable requirements of DHMH pertaining to the
              conditions of release.

       17.    If at any time within the five (5) years of conditional release,
              [appellant] does not comply with any condition of release, the CFAP
              (Home Run and Mosaic, Inc.) and Alert shall immediately notify the
              committing court and the Office of the State’s Attorney and after a
              hearing under Md. Code Ann., Crim. Proc. §3-121 (2001) [appellant]
              may be recommitted to DHMH.

The circuit court entered its order on July 3, 2006, which by its terms was to expire on July

3, 2011.

       In 2009, the State petitioned for revocation of the conditional release. The petition

listed three reasons: (1) appellant was not following the requirements set forth by his housing

provider; (2) he had missed a medication injection; and (3) he went on an unauthorized visit

with his mother.

       Following an administrative hearing on May 13, 2010, an ALJ issued a report, finding

that appellant had violated the conditional release. She noted, however, that appellant’s

failure to follow rules of the housing program was merely his failure to attend “group grocery

and laundry outings.” Although the ALJ found that DHMH had met its burden to prove that

appellant had violated his conditional release, she nonetheless stated:

       [I]n light of his compliance with treatment and medication since his return to
       [Spring Grove] and his articulated understanding of the conditions of his
       release, I recommend that he again be conditionally released. Based on the
       evidence, I find that [appellant] would not be a danger to himself or others or
       the property of others if released from confinement subject to . . . conditions,
       all of which should remain in effect for the remainder of the original five-year
       conditional release period.



                                              -5-
       On June 11, 2010, the circuit court ordered that appellant be “conditionally released

from confinement subject to [certain enumerated] conditions all of which shall be in effect

for the remainder of the original five-year conditional release period.” These conditions

included, among other things, that appellant receive substance abuse and mental health

treatment, and that he follow the recommendation of his mental health treatment provider,

including taking prescribed medication.

       On June 28, 2011, less than a week before the expiration of appellant’s conditional

release, DHMH filed an Application for Extension of Conditional Release, requesting that

appellant’s conditional release be extended for four years, until July 3, 2015. It attached an

evaluation from a doctor who recommended against termination of the conditional release

because appellant “ha[d] not developed any insight into [the] role of medication maintaining

psychiatric stability,” and he had “announced his intention to abandon psychiatric treatment

so that his mind can be free to think.”

       The record does not reflect any opposition to the Motion. On August 30, 2011, the

circuit court issued an order extending the OCR “for an additional term of four (4) years to

expire on July 3, 2015.” 5




       5
         The August 2011 Order stated that it was extending the OCR dated June 11, 2010.
The June 11, 2010, order, however, reinstated the July 3, 2006, OCR, which was to expire
on July 3, 2011. Thus, the Order entered on August 30, 2011, added four years to the
expiration date of the original OCR, making July 3, 2015, the expiration date.

                                             -6-
       On September 13, 2011, appellant filed a Motion to Alter or Amend pursuant to

Maryland Rule 2-534. He argued that the court’s jurisdiction over him ended on July 3,

2011, upon expiration of the original term of the OCR.6 DHMH argued that it filed the

Application for Extension of Conditional Release on June 28, 2011, while the court had

jurisdiction, and the court retained jurisdiction until it ruled upon that application.7

       The court agreed that it retained jurisdiction, noting that, when DHMH applied for the

extension, it was the middle of summer, and there were logistical difficulties reaching all

parties that made it impracticable for the court to have ruled on the application before the

expiration of the OCR. It further noted that CP § 3-122 is “silent as to any statutory limits

on the filing of applications as well [as] any prescribed time in which the [c]ourt must

consider them.” The court rejected appellant’s argument that this case was analogous to a

probation violation, where the court loses jurisdiction over a defendant if no violation occurs

within the period of probation. The court stated that “public safety concerns and concerns

for the safety of the committed individual makes a conditional release from commitment very



       6
        This motion is not in the record, but it is listed in the docket entries, and the circuit
court considered it at the hearing.
       7
         DHMH also filed a Motion to Dismiss, arguing that appellant failed to file a timely
Motion to Alter or Amend, which was due on September 9, 2011, but was not docketed until
September 13, 2011. The circuit court rejected that contention, noting that the court was
closed on Thursday and Friday, September 8-9, 2011, due to Tropical Storm Lee, and the
clerks’ office was “extremely backed up” the following Monday and Tuesday, September 12-
13 due to flooding. The court found that the Motion to Alter or Amend was timely filed on
September 12, 2011, although it was not entered on the docket until September 13, 2011.
DHMH does not challenge that factual finding on appeal.

                                               -7-
different from the release of a person who has been convicted of a crime or convicted and

released from prison.” It explained:

              While the fear of additional punishment is the motivation behind
       probation, the public safety and an individual’s likelihood to harm himself are
       the motivations behind confining a person or of restricting a person who has
       been deemed not criminally responsible to [DHMH].

               It follows therefore, that the Legislature could not have intended
       jurisdiction over the conditional release of a committed individual to expire the
       same way that jurisdiction over an individual who is simply being punished
       can expire. There are different objectives of these two different forms of
       supervised release. They cannot be met with the application of such broad
       limitation, period.

              Nevertheless, [DHMH] submitted their request in a timely fashion upon
       receiving the report . . . that indicated that [appellant’s] intention to cease
       taking his medication upon expiration of his period of conditional release.
       That the Court waited until the conditional release period had expired [] is of
       no consequence.

Accordingly, the trial court denied appellant’s Motion to Alter or Amend. This timely appeal

followed.

STANDARD OF REVIEW

       Appellant challenges the circuit court’s denial of his motion to alter or amend the

order extending the OCR. We review the trial court’s decision on a Motion to Alter or

Amend for an abuse of discretion. Miller v. Mathias, 428 Md. 419, 438 (2012); RRC

Northeast, LLC v. BAA Maryland, Inc., 413 Md. 638, 673 (2010). We note, however, “that

trial judges do not have discretion to apply inappropriate legal standards, even when making

decisions that are regarded as discretionary in nature.” Wilson-X v. Dep’t of Human Res.,



                                              -8-
403 Md. 667, 675 (2008). If the court fails to consider the proper legal standard, that

constitutes an abuse of discretion. Miller, 428 Md. at 438. To the extent that our decision

involves issues of statutory interpretation and questions of law, our review is de novo. Moore

v. State, 388 Md. 446, 452 (2005).

                                        DISCUSSION

       Appellant contends that the trial court was not authorized to extend the OCR after it

expired on July 3, 2011. He argues that the court’s order of August 28, 2011, “was more

akin to ‘reviving’ the [OCR], rather than ‘extending’ it, and CP § 3-122 by its express terms

does not authorize the court to take that action after the original [OCR] has expired.” He

analogizes his situation to that of a criminal defendant whose probationary term has expired,

asserting that “the court’s power to take action after the court’s jurisdiction ends” is limited

to when a violation of a condition of release occurs during the time the conditional release

is still in effect. Thus, appellant argues, because he committed no violation of the OCR prior

to its expiration, the circuit court lacked jurisdiction to extend it after July 3, 2011.

       The State disagrees. It contends that the statute does not impose a time limit on an

application to extend conditional release or the court’s ruling. It argues that “the circuit court

properly granted the motion to extend an [OCR] that was filed five days prior to the

expiration of the order.” It asserts that appellant’s construction of the statute is unreasonable

because it would produce an anomalous result: two similarly-situated defendants could have

different outcomes where the State has timely filed a petition for revocation of conditional



                                               -9-
release if one was ruled on the day before expiration of an OCR but the other one was ruled

on after its expiration. The State points out that the latter defendant could escape the

consequences of the OCR simply because of court delays – even if by a day – under

appellant’s interpretation of the statute.

       Before addressing the issue presented here, whether the circuit court had the authority

pursuant to CP § 3-122 to extend appellant’s conditional release, we briefly discuss the

statutory scheme set forth in        Title 3 of the Criminal Procedure Article, entitled

“Incompetency and Criminal Responsibility in Criminal Cases.” CP § 3-109 provides that

a defendant may be deemed “not criminally responsible” for his criminal acts “if, at the time

of [his] conduct, the defendant, because of a mental disorder or mental retardation, lacks

substantial capacity to: (1) appreciate the criminality of that conduct; or (2) conform that

conduct to the requirements of law.” CP § 3-112 provides that, with limited exceptions not

relevant here, when a verdict of NCR is rendered, the court shall commit the defendant to

DHMH for treatment. Unlike the disposition of a criminal trial, there is no requirement that

commitment have a specific end point. Rather, a committed person may become eligible for

release if he or she meets his burden to establish eligibility for discharge (if the person is no

longer a danger to self or others) or “conditional release” (if the person would not be a

danger to self or others if released from confinement with conditions imposed by the court).

CP § 3-114; Byers v. State, 184 Md. App. 499, 506-07 (2009). See also Anderson v. Dep’t

of Health & Mental Hygiene, 310 Md. 217, 222 (1987) (commitment “continues indefinitely



                                              -10-
until the criminal defendant prevails at an administrative proceeding or a judicial release

hearing or obtains a writ of habeas corpus”), cert. denied, 485 U.S. 913 (1988).8

       Section 3-122, the statute at issue here, addresses a request for a change in conditional

release, as follows:

           (a) In general. — (1) An application to the court for a change in
       conditional release of a committed person may be made by:
                   (i) [DHMH] or the State’s Attorney at any time;
                   (ii) the committed person not earlier than 6 months after the court
       ordered the conditional release, unless the court for good cause permits an
       earlier application.
               (2) The applicant for a change in conditional release shall notify the
       court and other parties, in writing, of the application and the reasons for the
       requested change.




       8
         In Byers v. State, 184 Md. App. 499, 507-08 (2009), this Court throughly discussed
the legislative history of Title 3, noting that the statute was revised in 1984, after the
Governor created a Task Force to Review the Defense of Insanity following John Hinckley’s
attempted assassination of President Ronald Reagan. Accord Anderson v. Dep’t of Health
& Mental Hygiene, 64 Md. App. 674, 681 (1985), rev’d on other grounds, 310 Md. 217
(1987). Significant revisions, which included an automatic commitment requirement upon
a finding of NCR and putting the burden on the defendant to prove his eligibility for release,
were deemed necessary to deal with “problems with commitment and release of insanity
defendants” due to

       more liberal policies [in the area of treatment that] have made it more difficult
       for the State to continue confinement of a patient who, although suffering from
       mental illness, is not a danger to self or others. The Task Force therefore
       recommends legislative action that will at least make clear that individuals
       committed as . . . not criminally responsible are a different class from other
       mental patients.

Governor’s Task Force To Review the Defense of Insanity, Report to the Governor at 9
(1984) (“Task Force Report”). Another recommendation was to permit the court to extend
a conditional release for an additional term of 5 years. Task Force Report at 31.

                                             -11-
           (b) Burden of proof. — The burden of proof of any issue raised by the
       application for change in conditional release rests with the applicant.
           (c) Court action. — After the court considers the application for change in
       conditional release and the evidence, in accordance with § 3-114 of this title,
       the court shall:
               (1) change the conditions;
               (2) impose appropriate additional conditions;
               (3) revoke the conditional release;
               (4) continue the present conditions of release; or
               (5) extend the conditional release by an additional term of 5 years.
           (d) Reapplication. — (1) Not earlier than 1 year after the court action on
       the application for change filed by the committed person, and not more than
       once a year thereafter, a committed person may reapply for a change in
       conditional release.
               (2) Notwithstanding the time restrictions in paragraph (1) of this
       subsection, a committed person may apply for a change in conditional release
       at any time if the application is accompanied by an affidavit of a physician or
       licensed psychologist that states an improvement in the mental condition of the
       committed person.

       In determining the scope of the court’s authority pursuant to § 3-122, we must apply

well-settled rules of statutory interpretation, as follows:

       In statutory interpretation, our primary goal is always to discern the legislative
       purpose, the ends to be accomplished, or the evils to be remedied by a
       particular provision, be it statutory, constitutional or part of the Rules. We
       begin our analysis by first looking to the normal, plain meaning of the
       language of the statute, reading the statute as a whole to ensure that no word,
       clause, sentence or phrase is rendered surplusage, superfluous, meaningless or
       nugatory. If the language of the statute is clear and unambiguous, we need not
       look beyond the statute’s provisions and our analysis ends. If, however, the
       language is subject to more than one interpretation, it is ambiguous, and we
       endeavor to resolve that ambiguity by looking to the statute’s legislative
       history, case law, statutory purpose, as well as the structure of the statute.
       When the statute is part of a larger statutory scheme, it is axiomatic that the
       language of a provision is not interpreted in isolation; rather, we analyze the
       statutory scheme as a whole considering the purpose, aim, or policy of the
       enacting body, and attempt to harmonize provisions dealing with the same
       subject so that each may be given effect.

                                             -12-
In re: Joy D., ___ Md. App. ___, No. 693 Sept. Term, 2013, slip op. at 20 (filed Jan. 29,

2014) (quoting State v. Phillips, 210 Md. App. 239, 259-60 (2013)). “When interpreting an

ambiguous statute, we must reject any construction that would be illogical or nonsensical.”

Davis v. State, 426 Md. 211, 218 (2012).

       The issue here is whether, when an application for a change in an OCR is filed before

its expiration, the court retains jurisdiction to rule on the application after the original term

of the OCR is scheduled to expire. As the circuit court noted, the statute does not contain

any time limit on when the court is required to rule on an application for a change in

conditional release.9 It does state, however, that after an application is filed, the court “shall”

take one of the actions set forth in CP § 3-122, including extending the OCR.

       We recently discussed the use of the word “shall” in a statute:

       The use of the word “shall” is significant; it “ordinarily indicates a mandatory
       intent, unless the context of the statute indicates otherwise.” Burch v. State,
       358 Md. 278, 284 (2000). Accord Perez v. State, 420 Md. 57, 63 (2011)
       (“‘When the Legislature commands that something be done, using words such
       as “shall” or “must” rather than “may” or “should,” the obligation to comply
       with the statute or rule is mandatory.’”) (quoting State v. Green, 367 Md. 61,
       82 (2001)). Miller v. City of Annapolis Historic Preservation Comm’n, 200
Md. App. 612, 639-40 (2011) (Shall requires a particular course of action, and
       accordingly, it is mandatory.).

In re: Joy D., slip op. at 21.




       9
          We note that an earlier proposed version of § 3-122(c) did include a requirement
that the court rule on an application for change in conditional release “within 10 days after
the court receives the report.” See Task Force Report at 31. That time frame was removed
in the final version.

                                               -13-
       Pursuant to the language of the statute here, the circuit court shall rule on a filed

application; it is required to rule on the application, without any time requirement. Thus, the

plain language of the statute indicates that the court has jurisdiction over the OCR until it

rules on the application. Therefore, as long as an application is filed before the expiration

of the conditional release term, the court retains jurisdiction over the case and may extend

the term of conditional release, even if the order is issued after the OCR otherwise would

have expired.10

       The Illinois Appellate Court similarly construed its conditional release statute. In

People v. Maglio, 923 N.E.2d 866, 867 (Ill. App. Ct. 2010), the defendant was charged with

murder and found not guilty by reason of insanity. Approximately five years later, he was

granted conditional release for a period of five years, to expire on January 9, 2009. Id. at

867-68. On December 26, 2008, two weeks before expiration of the term of conditional

release, the State filed a petition “requesting an evidentiary hearing regarding defendant’s

mental health and a determination as to whether to extend defendant’s term of conditional

release for an additional five years” under the applicable statute.11 Id. at 868. The court held

       10
       In a situation where an application is not filed within the term of conditional release,
however, once the OCR expires, the court no longer would have jurisdiction to extend it.
       11
         Although the Illinois statute differs in form from Maryland’s, it is similar in
substance to ours. The relevant portion of its statute provides:

       [A] conditional release shall be for a period of five years. However, the
       defendant . . . may petition the Court for an extension of the conditional release
       period for an additional 5 years. Upon receipt of such a petition, the Court
                                                                                   (continued...)

                                              -14-
a hearing on January 5, 2009, and agreed to stay the conditional release date by one day, until

January 10, 2009, to allow the parties to argue the merits of the petition. Id. At a subsequent

hearing on January 9, 2009, when the State asked to have the defendant examined by a

psychiatrist, the court denied the State’s petition, reasoning that the conditional release period

had ended “by term of law.” Id. It subsequently denied the State’s motion to reconsider,

stating that “my jurisdiction is over.” Id.

       On appeal, the court reversed, determining that, because the State had filed its petition

before expiration of the term of conditional release, the trial court had jurisdiction until it was

adjudicated. Id. at 869-70. It noted that the applicable statute provided that, after a petition

for an extension of an OCR was filed, “the court shall hold a hearing” and “shall enter an

order either extending the defendant’s period of conditional release for an additional 5-year

period or discharging the defendant.” Id. The court found that, pursuant to this clear

statutory language, because the State filed its petition prior to the expiration of defendant’s

conditional release, the court retained jurisdiction over the defendant until the petition was

adjudicated. Id.




       11
        (...continued)
       shall hold a hearing . . . [and] shall determine whether the defendant should
       continue to be subject to the terms of conditional release, and shall enter an
       order either extending the defendant’s period of conditional release for an
       additional 5 year period or discharging the defendant.

730 Ill. Comp. Stat. 5/5-2-4(a-1)(D) (2007 & 2012 Supp.).

                                               -15-
       As indicated, we agree with this analysis. Indeed, it would defy common sense to

hold that the court does not retain jurisdiction to rule on a timely filed application to modify

a defendant’s conditional release. When DHMH discovers reason to extend an OCR toward

the end of the conditional release period, such as here, where it received a doctor’s report

recommending that the OCR not be terminated due to appellant’s stated intent to stop his

medication as soon as he was released, it may not be feasible to rule on the application prior

to the scheduled expiration of the OCR. That alone should not prevent an extension of the

OCR. See generally Donaldson v. State, 305 Md. 522, 529 (1986) (“[A] probationer

violating a condition on the final day of his probationary period would have to be brought

to court on that very day, or never at all. Clearly, such a scenario was not intended by the

legislature.”).

       Appellant contends, however, that we should construe this case in the same way as

we construe probation violation cases. He urges us to hold “that this court’s power to take

action after the court’s jurisdiction ends” is limited to situations where there is a violation of

the OCR during the time the conditional release is still in effect. We are not persuaded.

       In State v. Berry, 287 Md. 491, 494 (1980), the circuit court revoked Berry’s probation

based on the State’s petition alleging a violation of probation, which was filed three days

before the probationary period expired. Because Berry was not served with the warrant that

issued until over two years after the expiration of the probationary period, this Court

reversed, holding that the trial court lacked jurisdiction after the end of the probationary



                                              -16-
period. Id. The Court of Appeals disagreed. Noting that it needed to “carry out the actual

intention of the legislature,” id. at 495, and that “sound public policy” required permitting

the court to revoke probation even after the probationary period is over, id. at 498, it held that

the “date of the alleged violation of probation is determinative,” id., and as long as that date

fell inside the probationary period, the court could revoke probation. Id. at 499. Accord

State v. Miller, 289 Md. 443, 446 (1981) (probation may be revoked after expiration of

probation period based on violation committed before expiration, although the State must

proceed with “reasonable promptness and diligence” to prosecute after expiration).

       In Carter v. State, 193 Md. App. 193, 202 (2010), by contrast, the defendant did not

commit a violation within the probation period. Rather, there was a dispute over the proper

amount of restitution owed by Carter to the victim of an assault, and the court, two months

after Carter’s term of probation expired, ordered that Carter’s probation be extended so he

could make further restitution. Id. We held that, because Carter had complied with all the

conditions of probation, the court was without authority to extend probation once it had

expired. Id. at 214-15.

       These probation violation cases support a holding that a court has jurisdiction after

expiration of an OCR if the person violated the conditions of release during the time the OCR

was in effect. It does not follow, however, that this is the only situation when the court

retains jurisdiction after the expiration of an OCR.




                                              -17-
        As appellant acknowledges, the Court of Appeals has made clear that there are

significant differences between a mental health patient on conditional release and a convicted

criminal on probation:

        Parole and probation are essentially a product of punitive sanctions imposed
        for the commission of a criminal act. . . . Conditional release, however, is not
        a tool of the penal system. Rather, it is a therapeutic release of a mentally ill
        individual from a psychiatric hospital as part of a continuing course of
        treatment.[] The deprivation of liberty involved in the initial hospitalization
        or in re-hospitalization clearly is not imposed as a punishment. “[T]he test for
        the release of a person committed to a mental institution is whether the patient
        if released would be a danger to the welfare of himself or society as a whole.”

Bergstein v. State, 322 Md. 506, 515-16 (1991). Given the safety concerns to the individual

and society when an OCR is at issue, the probation cases are not dispositive of the present

case.

        For all of the reasons stated, we hold that, as long as an application for a change in

conditional release is filed before the expiration of the conditional release term, the court

retains jurisdiction over the case and may extend the term of conditional release, even if the

order is issued after the OCR otherwise would have expired.




                                                     JUDGMENT OF THE CIRCUIT
                                                     COURT FOR PRINCE GEORGE’S
                                                     COUNTY AFFIRMED. COSTS TO BE
                                                     PAID BY APPELLANT.




                                              -18-